DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1 and 9 recite(s) an abstract idea that in the mental concepts/ organizing human activity grouping such as obtaining data and comparing it to reference data to make a decision (authentication), such as is commonly performed as part of a transactional/ business/ human activity (organizing human activity).  Receiving a fabric image is routine data gathering (just receiving an image as the specification says it comes from the camera and thus is just receiving an image), and receiving the serial number is routine data gathering, both part of the abstract idea.   An electronic device capturing/ receiving/ sending is merely generic computerization of the abstract idea.   Alternatively, receiving an image can also be a mental step of looking at the fabric and obtaining an image, so it can be part of the abstract idea.  Receiving an image can be considered receiving from a camera and thus would be routine data gathering.   Re claim 9, generating the photograph is routine data gathering as part of the abstract idea.  Generating an optical distribution feature is a mental step of looking for a feature in the sub-yarns or is part of the abstract or is part of the abstract idea of authentication.  Recording and storing limitations are insignificant post solution activities.  The comparing of data to match (authenticate) is just part of the abstract idea of comparing reference to acquired data that is being performed by generic computer components as part of organizing human activity/ mental process.   The newly recited limitations of “by an electronic device” is generic computerization of the abstract idea of authentication.   Additionally, the Examiner notes that claims 19-20 uses a math model 21 to analyze color distribution so that could be seen merely as math (group). 
This judicial exception is not integrated into a practical application because the additional element of an input device/ electronic device is a generic computer device performing routine computing steps (sending/ receiving of data). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality and merely automates the comparison or data gathering steps of the abstract idea and are no more than mere instructions to apply the exception using a generic computer component.  Therefore it does not integrate the abstract idea into a practical application because they do not impose meaningful limitations on practicing the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept.  The Examiner notes that the post solution activity is not more than what is well understood and routine in the field, such as recording and storing data, and thus is not anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  The dependent claims merely specify details of the abstract idea and are rejected at least based on their dependency.
	Re the newly added limitations to claim 1 and 9 that the receiving and retrieving is done “by an electronic device” this is seen as routine data gathering as part of the abstract idea, that is merely applying the abstract idea using generic computer components and thus is not significantly more than the abstract idea of comparing data (images) for visual/ optical authenticating/ matching as it is merely a generic computer implementation of an abstract idea (mental concept).    
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutant et al. (US 20190251773).
Re claim 1, Boutant et al. teaches:
Receiving at a device at least one fabric partial image and performing image analysis on the at least one fabric partial image to determine a fabric body comprising at least one first yarn loop and an anti-counterfeiting feature composed of a plurality of second yarn loops, and analyzing an image optical feature distribution information from a part of the anti-counterfeiting feature after the anti-counterfeiting feature is determined, wherein at least two sub-yarns which form the plurality of second yarns randomly forms the image optical feature distribution information (paragraph [0012]+ which teaches weaved bands of fibers which has a random component texture that is compared to a verification image of the same area of the fiber yarn fabric).  Though silent to loops, as woven fabric is taught, a loop is an obvious expedient as part of the weave.  A plurality of the second yarns are interpreted as having sub yarns in that the yarns make up the qualified texture.  Though silent to the sub yarns being taught as having optical features “not close” to each other, the Examiner note that “not close” is sufficiently broad and can be read on by the variation of the fibers themselves.  Alternatively, different colors/ texture fabric weave is an obvious expedient based on the area image and the security features employed, wherein colors can be provided for aesthetics, system constraints, security, etc.);
Receiving a fabric serial number (by an electronic device) generated by operation of an input device (paragraph [0148]+);
	Retrieving the fabric serial number or the image optical feature distribution information (at the electronic device) to find an authorized product data correlated therewith, the authorized product data including an authorized product serial number and an anti-counterfeiting feature information of an authorized product, which are provided to comparing with the fabric serial number and the image optical feature distribution information; wherein providing an authorized product prompt information if the authorized product serial number and the anti-counterfeiting feature information of the authorized product are matched with the fabric serial number and the image optical feature distribution information and providing counterfeit prompt information if there is no match (paragraph [0148]+ and FIG. 4+ wherein the authentication image is fetched from a database corresponding to the serial number (compared) and compared to the images to authenticate an item).  
Re claim 2, paragraph [0143]+ teaches a camera.
Re claim 3, as the images are compared it is interpreted as an image similarity analysis.
	Re claim 4, colormetrics are taught in paragraph [0109] as part of the authentication.  Therefore it would have been obvious to have color distribution analysis, such as two or more colors (system constraint such as based on accuracy) to determine matching by colors.
	Re claim 5, paragraph [0148]+ teaches a remote database storage.  The use of a cloud server is an obvious expedient for reliable network storage.
Re claim 6, though silent to blockchain storage, the use of a blockchain storage is an obvious expedient for storing data in a decentralized network such as to reduce hardware/ costs. 
Re claim 8, when there is a match, the image is provided of the superposition, which is interpreted as a fabric image of the feature, such as the watermark on FIG. 3+.
Re claim 9, the limitations have been discussed above re claims 1+ as part of setting the verification/ authentic subject.
Re claims 10-12, it would have been an obvious matter of system constraints, such as based on security/ aesthetics to have certain colors, hues , reflectivity.  
Re claim 13, a serial number has been discussed above.  
Re claim 16, the limitation have been discussed above re claim 4.
Claim(s) 1-6, 8-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200334514).
Re claim 1, Chen teaches the claimed limitations via the fancy yarn 5 that has personalized elements that can include loops and knots (paragraph [0019]+) that is imaged and used in an anti-fake check database as a texture information file.  Paragraph [0132]+ teaches taking a picture of the yarn and loops to compare to the database for authenticity.  The serial number of the code is stored in association with the printed matter texture in formation in the database to authenticate.  Thus it would have been obvious that in matching the data one would receive the serial number or feature information to be compared to the authorized corresponding same information in order to authenticate.   The loops can be not close to each other, and the use of a plurality of yarns and loops is an obvious expedient for uniqueness and security.  The serial number is received/ retrieved by an electronic device as discussed above as the information is checked electronically.
Re claim 2, a photo is taught above.
Re claim 3, though silent it would have been obvious to have a threshold/ similarity for determining authenticity to account for slight natural variances in real life conditions. 
Re claim 4, paragraph [0024]+ teaches colors, and specific colors and hues is an obvious expedient for security for example.  
Re claim 5, Paragraph [0024]+ teaches the internet computer and thus a cloud server is an obvious expedient for networked storage.
Re claim 6, though silent to a blockchain, the use of a blockchain storage is an obvious expedient for storing data in a decentralized network such as to reduce hardware/ costs. 
Re claim 8, a serial number is discussed above (paragraph [0066]).
Re claims 9-13 and 16, the limtaitosn shave been discussed above.  
Claim(s) 1-6, 8-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pare et al. (US 10201939).
Re claim 1, Pare et al. teaches the limitations (FIG. 2+ wherein a watermark is formed of woven material of an item which is interpreted to read on an anticounterfeiting feature made of yarn loops, wherein the sub yarns randomly form the optical feature distribution information as the watermark, and these features are not close to each other as they can be at different parts of the watermark for example, or a different optical property such as color/ orientation of the watermark.  In 302, it is taught that serial number of the device, identifying information of the user, information indicating the type of item, etc. is factored into generating the watermark.  Therefore, it would have been obvious to one of ordinary skill int eh art to receive the serial number and use the serial number is order to authenticate the item by matching it and provided (obtained) watermark data to that which is already stored, in order to authenticate the item.  Providing input and output data would have been an obvious expedient based on comparing of obtained data to reference data in order to authenticate an item.  Pare teaches receiving and retrieving by an electronic device as discussed above via the imaging and comparing electronically.
Re claim 2, FIG. 4+ teaches imaging, wherein a camera is an obvious expedient.
Re claim 3, at 502 many matching techniques are taught.  The use of image similarity analysis would have been obvious in order to have a tolerance for matches for accuracy/ security/ and real world conditions on matching.
Re claim 4, claim 6 teaches color as the characteristics  and therefore analyzing color distribution would have been obvious as a means to match/ authenticate colored items.
Re claim 5, FIG. 7 teaches a networked environment where a cloud server is an obvious expedient for access over a network.
Re claim 6, though silent to a blockchain, the use of a blockchain storage is an obvious expedient for storing data in a decentralized network such as to reduce hardware/ costs. 
Re claim 8, a serial number is discussed above in the description of step 302.
 Re claims 9-13 and 16, the limtaitosn shave been discussed above, wherein the features are stored in the data store with serial number as the reference data. 

Additional Remarks
The Examiner notes that the recitation of specific structural elements that are performing more than just routine data gathering steps can often times be used to overcome a 101 rejection.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Re the Applicants argument that the claims are not drawn to an abstract idea because it recites an electronic device, the Examiner notes that the use of the generic electronic device is merely recited for routine data gathering steps as part of the abstract idea.  Such a device is seen as a generic computer implementation of the abstract idea, by merely applying the abstract idea of image/ data authentication/ comparison using a generic computer device, which is seen as organizing human activity/ mental concepts.  While the claim does recite an electronic device, it does not amount to significantly more.  The claims are drawn to the field of image analysis and do not recite a method whereby a specific type of machine takes different yarns and loops them together in a random arrangement, but instead if only drawn to analyzing images of such structures as it applies to authenticating/ data comparison, which falls under the organizing human activity/ mental process groupings.    
Re the applicants argument that the term “not close”, while the specification recites examples where “not close” refers to colors of  first yarn loops that are “not close” to a color of the second yarn loops, such as when first and second yarn loops belong to different color hues, and a color hue angle greater than 30 degrees, the specification also provides examples where the loops do indeed belong to the same color hue and are separated by three color levels.  The specification does not provide an explicit and special definition for “not close” that limits the claims to a singular interpretation in light of the specification, and thus the Examiner maintains his interpretation of “not close” as set forth in the office action.  If the applicant wishes a particular definition to be applied for such a broad phrase as “not close”, the Examiner suggests clarifying the limitations in the body of the claim itself.  The examples in the specification do not preclude the interpretation provided by the Examiner about what can broadly and reasonably be interpreted as “not close”
Re the Applicants argument that Boutant cannot be applied to a fabric, paragraph [0017] teaches woven/ nonwoven textiles, papers, fibrous materials, etc. and that such a list is not exhaustive, paragraph [0012]+ teaches fabrics.  Thus the Examiner notes that the prior art is believed to be applicable.  Re the Applicants argument that Boutant does not teach “loops” the Examiner maintains that it would have been obvious given woven materials that a loop would be formed as part of the weaving process as a specific definition of a loop has not been provided that would not be read on by the weaving process.
Re the Applicants argument that Chen teaches loops that refer to the fiber of the yarn 5 which is different from the loop of the knitted fabric, the Examiner notes that the yarn 5 is taught as having loops as part of it (paragraph [0019]+).
Re the Applicants argument that Pare doesn’t teach random patterns, the Examiner notes that Pare teaches (col 13, lines 11+) that the watermark can include a naturally occurring pattern of material such as quill follicles in ostrich leather, texture of leather, wood gain, etc., interpreted as random.  Pare teaches (col 10, lines 60+) that no two items should have the same watermark and that different colors of threads, spacing, thickness, combinations of thread, weave, reflectivity, stitch lengths, stitch spacing, patterns, angles, and that even if watermarks of two of the same type of item are compared that differences can be found.  Further, as admitted by the Applicants response, Pare teaches variations in thickness, size, color, spacing, and thus such conditions of the watermark are variable.  As a clothing can have a random pattern or different patterns as a matter of design variation, it would have been obvious that a watermark can be randomly formed such as from a random portion or part of an item/ or that the watermark itself is random in that it’s just a randomly defined portion of the item.    Thus the watermark itself can be randomly formed, or the location of a watermark in a shirt for example can be randomly chosen to be a particular part of the garment, wherein such limitations of “random” would have been obvious to one of ordinary skill in the art based on the design (random) pattern of a garment, or the choice of what part of a garment is used as the watermark (random).
Additionally, The Examiner notes that if yarns are wound in a certain way such as to have the first yarn loop and second yarn loops, that it is unclear how such a process can be interpreted as truly random.  322/324 from the Applicants own specification are loops that do not appear to be random, just variable conditions thereof, analogous to the prior art teachings.  Thus given the variations as taught above in both the optical characteristics of the watermark itself and also given that the pattern of the object itself can be random (randomly chosen area), as understood in the art (a random pattern), in light of Pare. A “random” pattern is obvious based on design variation and/or variability of the watermark itself in light of the Applicants own specification.  Thus, as Pare teaches varying characteristics of the watermark, it would have been obvious that doing so can create a random pattern (at a random location), or alternatively that the pattern of the item itself (such as the clothing) has a random pattern of colors/lines, both supporting random loops as understood by the Examiner in light of the Applicants specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Montorfano et al. (US 20180057975) which teaches fabric labels with woven patterns used for authentication of items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887